347 S.W.3d 563 (2011)
STATE of Missouri, Respondent,
v.
James R. HENSLEY, Appellant.
No. ED 95293.
Missouri Court of Appeals, Eastern District, Division One.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2011.
Application for Transfer Denied October 4, 2011.
Robert Adler, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*564 Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and KENNETH F. THOMPSON, SP.J.

ORDER
PER CURIAM.
James R. Hensley (Hensley) appeals the Judgment of the Circuit Court Jefferson County, the Honorable M. Edward Williams presiding. The trial court denied both Hensley's motion for continuance to hire private counsel and motion for a continuance after he retained private counsel. A jury convicted Hensley of Robbery in the first degree. The trial court sentenced Hensley to a term of twenty years incarceration.
On appeal, Hensley contends that the trial court erred in denying his motion for continuance to hire private counsel and his motion for continuance after he retained private counsel so that counsel could properly prepare for and represent defendant at his trial. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.